Shaeter, J., concurring specially:
There are only two jurisdictional facts required or allowed by the Practice Act to be represented in the judgment roll in cases where service has been had by publication. The first is an affidavit of the fact of publication, and the second is that the person making the affidavit was the printer of the paper in which the notice was published, or his foreman, or principal clerk. If it appears affirmatively on the face of the record, in Hawes v. Jones, that either of these requirements was not complied with, then the judgment therein can be attacked collaterally on that ground. But it does not so appear. The affidavit of Dodge goes to the fact of publication, and his capacity or competency to make the affidavit is covered by the recital in the judgment that the defendant was duly served according to law. This recital imparts absolute verity, and no suggestion to the contrary can be listened to. (Alderson v. Bell, 9 Cal. 315.) In Steinbach v. Leese, the judgment contained no such recital, and one only of the two points was covered by the affidavit; and therein lies the distinction between this case and that. So far, then, from its appearing affirmatively, by the record in Hawes v. *429Jones, that the Court had not jurisdiction, it appears affirmatively that it had.
I concur in the judgment.
[Horn—These opinions were delivered at the October Term, 1867.]